313 F.2d 637
SUN OIL COMPANYv.FEDERAL POWER COMMISSION.
No. 7018.
United States Court of Appeals Tenth Circuit.
January 15, 1963.

On petition to review and set aside an order of the Federal Power Commission.
Robert E. May, Omar L. Crook and Francis H. Caskin, Washington, D. C., for petitioner.
Richard A. Solomon, Gen. Counsel, and Howard A. Wahrenbrock, Solicitor, Federal Power Commission, Washington, D. C., for respondent.
Before MURRAH, Chief Judge, and PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
Petition to review withdrawn by petitioner January 15, 1963.